Exhibit 12.1 Newfield Exploration Company Computation of Ratios of Earnings (Loss) to Fixed Charges and Earnings (Loss) to Fixed Charges Plus Preferred Dividends For the Six Months Ended Year Ended December 31, 06/30/11 06/30/10 Earnings: Pre-tax income (loss) from continuing operations $ (535) Fixed Charges: Interest expense, including debt issue amortization 44 49 98 75 52 55 43 26 32 Capitalized interest 37 28 58 51 60 47 44 46 26 Interest portion of rent expense 2 2 4 3 3 2 1 2 1 Total fixed charges before preferred dividend requirements 83 79 88 74 59 Preferred dividend requirements - Total fixed charges and preferred dividend requirements Earnings (loss) before fixed charges (excludes capitalized interest) and preferred dividends $ (480) Earnings (loss) before fixed charges (excludes capitalized interest) $ (480) Ratio of earnings (loss) to fixed charges x x x - - x x x Ratio of earnings (loss) to fixed charges plus preferred dividends x x x - - x x x (1)Earnings for 2008 and 2009 were insufficient to cover fixed charges by $595 million and $936 million, respectively, due to non-cash charges of $1.9 billion and $1.3 billion, respectively, associated with ceiling test write-downs in the respective periods.
